EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Bauer on January 25, 2021.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A method of manufacturing an orthopaedic prosthesis for a patient, comprising: 
producing a shell from a metallic foam material having a first elastic modulus,
producing a stem core from a metallic material having a second elastic modulus greater than the first elastic modulus, the stem core including a neck configured to receive a femoral head component, a collar, and a stem body that extends from the collar to a distal tip, the stem body comprising a proximal segment that extends distally from the collar and a distal segment that extends distally from a distal end of the proximal segment to the distal tip, and 
securing the shell to the stem body such that (i) the shell completely encases [[a]]the proximal segment of the stem body, (ii) the shell covers a lateral surface of the distal segment of the stem body from the distal end of the proximal segment through through the area adjacent the distal tip is devoid of the shell.
Claim 1 has been amended so as to alleviate an indefinite issue and distinguish the claims from the prior art.
Reasons for Allowance
Claims 1 and 4 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Sidebotham (U.S. Patent Application Publication Number 2008/0255675, cited in IDS) and Anderson (Canadian Patent Number CA 2354065 A1, cited in IDS) has been presented and discussed in the previous Office Action. 
Regarding claim 1, Sidebotham teaches securing the shell to the stem body (figure 2, elements 24 being the ‘stem body’ and element 23 being the ‘shell’) such that (i) the shell completely encases a proximal segment of the stem body (figure 2, upper portion of element 24 being the ‘proximal segment’) and (ii) the shell covers a lateral surface of a distal segment of the stem body from a distal end of the proximal segment through an area adjacent the distal tip (figure 2, lower portion of element 24 being the ‘distal segment,’ lower tip of element 24 being the ‘distal tip,’ one side surface of the distal segment being the ‘lateral surface’). However, Sidebotham expressly teaches that the entirety of the distal segment, including a medial surface of the distal segment extending from the proximal segment through the area adjacent the distal tip, is also covered by the shell (figure 2, elements 24 and 23).
Likewise, Anderson teaches securing the shell to the stem body (figure 2, element 250 being the ‘shell’ and element 220 being the ‘stem core’) such that (i) the shell completely encases a proximal segment of the stem body (figure 2, upper portion of element 220 being the ‘proximal segment’) and (iii) a medial surface of a distal segment of the stem body from a distal end of the proximal segment through the area adjacent the distal tip is devoid of the shell (figure 2, lower portion of element 220 being the ‘proximal segment,’ element 260 being the ‘area adjacent the distal tip,’ lower tip portion of element 220 being the ‘distal tip,’ and right surface of element 220 being the ‘medial surface’). However, while Anderson teaches that the shell covers a lateral surface of an upper portion of the distal segment near the distal end of the proximal segment (figure 2, right surface of element 220 being the ‘lateral surface’), Anderson also expressly teaches that the shell does not cover the area adjacent the distal tip (figure 2, element 260). Because of this Anderson does not teach that the shell covers a lateral surface of the distal segment of the stem body from the distal end of the proximal segment through the area adjacent the distal dip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726